Title: To Thomas Jefferson from William Carmichael, 4 April 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 4th. April 1785

On the 29th. Ulto. I had the honor to address you by an expeditious conveyance. Since which I have received the Inclosed paper which may throw some light on the Nature of the presents made to the cheifs of the Piratical States. You will please to observe that as these People are not delicate in their choice the Articles mentioned in the List are generally remnants of unsaleable effects. I expect to receive shortly lists of the Last presents made by Denmark and Sweden to the different Barbary States, which I shall not fail to send to you. By a Letter which I received the 1st. inst. from Doctr. Franklin I find that the Affair of Morrocco had ingaged the Attention of the Commissioners. I shall be happy to know their Sentiments and to follow their Instructions in the correspondence which I entertain with the People About the Emperor. I expect daily answers to Letters which I wrote some time Ago. Not having received any Instruction on this point or indeed on almost any other from Congress since I have had the honor to serve the State here, I have acted to the best of my Judgement for their Interests. In the case of Morrocco I have written nothing that can compromise their Dignity. At the Same time I flatter Myself that I have contributed to a cessation of Hostilities on the part of that Prince. The Expedition proceeded by Spain against the Algereens and the Armaments of the Venetians against Tunis may in some Measure put a Stop to the Depredations of these Pirates during the course of this year and afford an opportunity to Congress to take such measures as they may find Convenient. I know that the Algeriens meant to fall upon our comm[erce] Because some time ago, They captured two English Vessels on a supposition That they were American. These have been released. I have reason to beleive that they have been excited to commit hostilities. I was informed and informed Congress that Curtis the English Agent at Morocco did all in his power to render us bad offices there. The Consuls from Other Nations are instructed not to meddle in the Disputes which may happen between these Pirates and another Country without particular orders from their Respective Courts. This I know to be the case with respect to those of two Nations and am told that the Others are in the same predicament. The intermarriages seem to ingross the Attention of the Public at Present. The Ct. de Campomanes told the King in an harangue which he made his Majesty as  Governor Iterino of the Council of Castille, that he had been destined by Providence to shut for ever the Gates of the Temple of Janus on the Peninsula. Where will England find a port so convenient as Lisbon, or even France, should no regard be paid hereafter to the Family Compact, find a shelter for its fleet on this extended Coast? With respectfull compliments to Mr. Adams I have the honor to be with great Respect & Regard Sir Your Most Obedt. Hble. Sert.,

Wm. Carmichael

